Citation Nr: 0030474	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for left elbow 
disability.

3.  Entitlement to an increased rating for service-connected 
postoperative varicose veins with intermittent dependent 
edema, right leg, currently evaluated as 10 percent 
disabling.

4  Entitlement to an increased rating for service-connected 
postoperative varicose veins with intermittent dependent 
edema, left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1975, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veteran's Affairs (VA).  A notice of disagreement (NOD) 
was received in May 1997, a statement of the case (SOC) was 
issued in June 1997, and a substantive appeal was received in 
July 1997.  In May 2000, the veteran testified at a hearing 
at the RO.  

Included in the veteran's original appeal were claims for 
service connection for residuals of herpes of the lips, 
carpal tunnel syndrome, and a seizure disorder.  In May 2000, 
the veteran withdrew, in writing, her claims for carpal 
tunnel syndrome and a seizure disorder, and the Board no 
longer has jurisdiction to review those issues on appeal.  
See 38 C.F.R. § 20.204.  Service connection for herpes of the 
lips was granted by a July 2000 rating decision.  That action 
constituted a full grant of the benefit sought as to that 
issue. 



FINDINGS OF FACT

1.  Fibromyalgia was not manifested during the veteran's 
military service and has not otherwise been shown to be 
related to such service. 

2.  Left elbow disability was not manifested during the 
veteran's military service and has not otherwise been shown 
to be related to such service. 

3.  Prior to January 12, 1998, the veteran's service-
connected bilateral varicose veins postoperative stripping 
were no more than moderate in severity, manifested by 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  

4.  From January 12, 1998, the veteran's post-operative 
varicose veins with intermittent dependent edema, right leg, 
have been manifested by no more than intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery. 

5. From January 12, 1998, the veteran's post-operative 
varicose veins with intermittent dependent edema, left leg, 
have been manifested by no more than intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000); 38 C.F.R. § 3.303 (2000). 

2.  Left elbow disability was not incurred in or aggravated 
during the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000); 38 C.F.R. § 3.303 (2000).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent prior to January 12, 1998, for 
service-connected bilateral varicose veins postoperative 
stripping have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); "Veterans Claims Assistance Act of 2000," Pub. L. 
No. 106-475 (2000); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2000).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent from January 12, 1998, for service-
connected postoperative varicose veins with intermittent 
dependent edema, right leg, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); "Veterans Claims Assistance Act 
of 2000," Pub. L. No. 106-475 (2000); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2000). 

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent from January 12, 1998, for service-
connected postoperative varicose veins with intermittent 
dependent edema, left leg, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); "Veterans Claims Assistance Act 
of 2000," Pub. L. No. 106-475 (2000); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Fibromyalgia.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In February 1992, the veteran's claim for service connection 
for fibromyalgia, also claimed as multiple joint pain, was 
denied on the basis that there was no evidence of a chronic 
disability involving joints and muscles during service and no 
diagnosis of fibromyalgia during service.  The veteran was 
advised of the that decision in March 1992, but she did not 
initiate an appeal by filing a notice of disagreement.  
Accordingly, the February 1992 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, a claim which is the subject 
of a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

A review of the record reveals that the RO has determined 
that new and material evidence was received and that the 
claim has been reopened.  After reviewing the record, the 
Board agrees.  In this regard, the Board notes that a 
statement was received from a private physician, L.S.Y., D.O. 
in February 1998.  In this statement, Dr. Y. indicated that 
he had reviewed the medical records and taken the veteran's 
history.  He noted that the veteran had a diagnosis of 
fibromyalgia.  Dr. Y. further stated that  and found that the 
problem which led to her total disability began during 
service with the problem she experienced in the military.  
This item of medical evidence was not of record in February 
1992 and in the Board's view is clearly of such significance 
that it must be reviewed to fairly decide the merits of the 
veteran's claim.  38 C.F.R. § 3.156.  In other words, the 
Board agrees that it constitutes new and material evidence 
and that the claim has been reopened. 

At this point the Board notes that on November 9, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  However, a July 2000 
supplemental statement of the case shows that the RO also 
found the claim to be well-grounded and proceeded to a merits 
analysis.  Therefore, as the RO has undertaken a merits 
analysis, there is no detriment to the veteran by the Board 
doing so as well.  

The recently enacted legislation also clarified the 
obligations of VA in the area of assistance to claimants.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under these provisions, there is a duty 
to afford a VA examination and to obtain medical opinions if 
certain criteria are met.  In this case, the Board observes 
that the veteran did received a VA examination and a medical 
opinion was obtained.  The record as it stands includes both 
private and VA medical reports and appears to be adequate to 
allow for equitable review of the veteran's claim.  No 
further action is necessary in this case to meet the 
statutory assistance to the veteran requirements. 

After reviewing the veteran's claim in its entirety, the Board 
finds that the preponderance of the evidence is against her 
claim for service connection for fibromyalgia.  Entries in the 
service medical records do on occasion document complaints of 
aching in the joints.  However, these references appear with 
other references to symptoms such as general malaise, sore 
throat, and fatigue.  It appears that these symptoms were 
attributed to acute infections such as tonsillitis and flu 
syndrome. 

The February 1998 statement from the veteran's physician 
regarding the beginning of the veteran's fibromyalgia problems 
during service does not outweigh medical evidence to the 
contrary.  The February 1992 statement refers to the veteran's 
report of a history of assault during service as the beginning 
of her ill health.  The physician recounted the veteran's 
report of having been hit over the head, shoulders and face 
many times by another woman during service.  Although the 
service medical records show that the veteran was seen in the 
dispensary in July 1974 after a fight in the barracks, there 
is nothing in the service medical records showing that this 
altercation resulted in the claimed disability.  At the time 
she was seen, the veteran was complained of headaches.  She 
was evaluated accordingly.  She again complained of headaches 
a few weeks later and was sent for further evaluation.  She 
was diagnosed as having serous otitis in the right ear.  The 
remainder of her evaluation was normal.  The headaches were 
later diagnosed as of "undoubtedly" muscular origin and a 
neurological evaluation was entirely normal.  The veteran's 
separation examination in April 1975 noted that she was in 
good health without any currently disqualifying diagnoses.  
The clinical evaluation showed no complaints or abnormalities 
of the musculoskeletal system.  

It appears from the service medical records that the injuries 
sustained in the barracks fight were acute and transitory.  
This is further supported by the fact that a number of years 
passed before the veteran was diagnosed as having fibromyalgia 
or fibrositis in 1991.  However, with the exception of the 
statement from Dr. Y., no other physician has linked the 
veteran's fibromyalgia or related complaints to service.  
Indeed, in February 1998, one of her private physicians 
specifically declined to state that the veteran had 
fibromyalgia that was related to military service.  He noted 
that he was not an expert in fibromyalgia.  

In addition, the veteran was afforded a VA neurology 
examination in January 2000, and a VA rheumatology examination 
in February 2000.  The VA neurologist found motor strength and 
tone was normal in all muscle groups with no atrophy or 
fasciculations.  Sensory touch and pin were intact in all 
areas and there was no evidence of abnormality of the cranial 
nerves.  The VA rheumatologist reviewed the veteran's service 
medical records and noted diagnoses of acute systemic viral 
syndrome in 1973 and pharyngitis with respiratory infection in 
1974 followed by a urinary tract infection.  The examiner 
found that the illnesses during service were limited to the 
acute stage without residual disability.  Further, the 
examiner found that the veteran currently exhibited no tender 
points of physical examination and was without clinical 
evidence of fibromyalgia presently.  She stated that medical 
records and physical examination revealed no evidence of 
fibromyalgia that began during service and no clinical 
suggestion of fibromyalgia at present.  

In reviewing the evidence of record, the Board concludes that 
the medical evidence is overwhelmingly against a finding that 
the veteran suffers from fibromyalgia which is related to 
military service.  Despite her assertions and testimony, the 
extensive medical records covering the past 25 years show 
multiple diagnoses and evaluations for a myriad of problems, 
with no diagnosis of fibrositis or fibromyalgia until 1991.  
The veteran has reported various joint and muscle problems 
over the years, but she has also been involved in at least two 
motor vehicle accidents since service.  In addition, she was 
reported as disabled in 1985 following injury to her cervical 
spine in a motor vehicle accident. 

The Board notes that consideration was also given to the 
March 1995 newspaper article and the undated internet 
articles regarding fibromyalgia submitted by the veteran.  
However, such information was of a general nature and offered 
no evidentiary link to establish that the veteran's diagnosed 
fibromyalgia had its onset during service.  

As the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) do not 
otherwise provide a basis for a favorable determination.

II.  Service Connection for Left Elbow Disability.

While the private medical records reflect that she was 
diagnosed as having left lateral epicondylitis in 1988, which 
required surgery in 1989, there is no medical evidence of any 
disability during service.  The veteran's service medical 
records, including records from her period of active duty for 
training in April 1983 and April 1984 show no complaints, 
clinical findings or references to the left elbow.  Her 
initial diagnosis of epicondylitis occurred in 1988, more 
than 13 years after her separation from active duty and more 
than 4 years after active duty for training.  There was no 
evidence of injury to the left elbow during active duty for 
training.  

During her May 2000, RO hearing, the veteran offered no 
testimony of injury to her elbow during service, nor did she 
assert that the epicondylitis arose from injury, rather she 
testified that the disability was part of her overall claim 
for fibromyalgia.

III.  Increased Ratings for Varicose Veins

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

The veteran was granted service connection for bilateral 
varicose veins effective July 1991, and assigned a 10 percent 
rating under Diagnostic Code 7120.  Due to a subsequent 
revision of the rating criteria governing varicose veins, the 
veteran was assigned separate 10 percent evaluations for each 
leg, effective January 12, 1998.  As this action took place 
after the increased rating claim had been filed, the Board 
must consider whether a rating in excess of 10 percent was 
warranted for bilateral varicose veins prior to January 12, 
1998, and whether separate ratings in excess of 10 percent 
are warranted after January 12, 1998.  

Under the schedular criteria in effective prior to January 
12, 1998, Diagnostic Code 7120 provided a 10 percent rating 
for moderate varicose veins; varicosities of superficial 
veins below the knees, with symptoms of pain or cramping or 
exertion, bilateral or unilateral.  A 30 percent rating was 
indicated for moderately severe bilateral varicose veins 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from 1 to 
2 centimeters in diameter, with symptoms of pain or cramping 
on exertion; no involvement of the deep circulation.  
Unilateral varicose veins of this category were assigned a 20 
percent rating.

Effective January 12, 1998, Diagnostic Code 7120 provides for 
separate ratings of each extremity.  A 10 percent rating is 
for application for varicose veins with intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  The next 
higher rating of 20 percent is for application where there is 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation 
eczema.  

Private medical records covering the period from April 1983 
through May 2000 show treatment for a myriad of problems 
including fibromyalgia and varicose veins.  In May 1996 she 
was diagnosed as having lymphadenitis, and she was 
subsequently granted service connection for this condition as 
related to service-connected varicose vein surgery.  Although 
the private medical records reflect the veteran's complaints 
of leg and groin pain due to lymphadenitis, there are no 
complaints or clinical findings with regard to residuals of 
the vein ligation itself.  

A December 1998 VA vascular examination noted that there had 
been no recurrence of the veteran's varicose veins since her 
1983 surgery.  Her primary symptom was dependent edema, which 
worsened as the day progressed.  She reported that she was 
given support hose but did not wear them.  She did not 
describe muscle cramping or aching, and she was not taking 
any medication for the postoperative varicose veins.  The 
physical examination revealed no varicosities above or below 
the knee of either extremity.  There was a trace of dependent 
edema with no stasis dermatitis, stasis ulcer, or spider 
network of veins.  The diagnosis was reported as 
postoperative bilateral varicose vein stripping without 
recurrence.

In May 2000, the veteran testified that her left leg swelled 
often, and that she had edema in her left leg all the time.  
She stated that she wore surgical hose, but sometimes her one 
leg swelled so badly she could not put the hose on.   

In reviewing the medical evidence of record, it is apparent 
that an increased rating under either the old or the current 
versions of Diagnostic Code 7120 is not warranted.  Under the 
1997 regulations, the veteran's postoperative varicose veins 
are at most, indicative of a single 10 percent rating for 
both legs.  Further, notwithstanding the veteran's testimony 
that her left leg swelled up often, and that she had edema 
constantly, the medical evidence indicates otherwise, and an 
increased rating under the revised regulations is not 
warranted.  The private medical records, which cover a 17 
year postoperative period, reflect that lymphadenitis 
developed, possibly secondary to the venous surgery, but 
there is no indication in those records that the veteran has 
persistent edema that is not relieved by elevation.  Nor is 
there evidence of stasis pigmentation or ulcer activity.  
Moreover, the December 1998 VA examination report 
specifically found only a trace of edema without any evidence 
of stasis dermatitis or ulceration. 

In sum, the clear preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent prior to 
January 12, 1998, and against entitlement to separate ratings 
in excess of 10 percent from January 12, 1998.  The Board 
notes  that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to January 12, 
1998, neither the RO nor the Board could apply the revised 
rating schedule to a claim. See VAOPGCPREC 3-2000 (April 10, 
2000).



ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


